Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Holder et al (20200168104 A1) (“Holder”), the prior art of records,  falls short to clearly disclose displaying, in a first area of the screen overlapping the map, a symbol indicating the waypoint; and displaying, responsive to a selection of the symbol, a first pop-up window in a second area of the screen overlapping the first area of the screen, wherein the first pop-up window displays a current time of arrival of the aircraft at the waypoint and further displays an input area configured to receive an input indicating an adjustment to the current time of arrival as recited in independent claim 1. Furthermore, Holder falls short to clearly disclose displaying a desired adjusted time of arrival in the pop-up window based on the adjustment; receiving, in the mobile device, predicted flight conditions expected to occur before the aircraft reaches the waypoint; calculating, using the predicted flight conditions, an adjusted course effective to arrive at the waypoint at the desired adjusted time of arrival; and displaying the adjusted course as recited in independent clam 9; and similarly Holder doesn’t clearly teach an adjustment to a current time of arrival of the aircraft at a waypoint displayed in the pop-up window; display a desired adjusted time of arrival in the pop-up window based on the adjustment; receive, in the computing device, predicted flight conditions expected to occur before the aircraft reaches the waypoint; calculate, using the predicted flight conditions, an adjusted course effective to arrive at the waypoint at the desired adjusted time of arrival; and display the adjusted course as recited in independent claim 15.

Further prior art searches failed to produce any relevant results. Thus, the pending claims 1-20 are allowed. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

CONCLUSION

6.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173